FILED
                            NOT FOR PUBLICATION                             MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50532

               Plaintiff - Appellee,             D.C. No. 3:14-cr-02521-LAB

 v.
                                                 MEMORANDUM*
DANIEL CARREON-ORTIZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Daniel Carreon-Ortiz appeals from the district court’s judgment and

challenges the 12-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Carreon-Ortiz contends that his sentence is substantively unreasonable

because the district court (i) granted a two-level rather than a four-level fast-track

departure, which resulted in an unwarranted sentencing disparity; and (ii)

considered him to be a danger to the public despite his success in battling

alcoholism. The district court did not abuse its discretion in imposing Carreon-

Ortiz’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence

at the top of the Guidelines range is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

Carreon-Ortiz’s extensive immigration history and the need for deterrence. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     14-50532